UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 1-5735 PROVIDENT COMMUNITY BANCSHARES, INC. (Exact name of registrant as specified in its Charter) Delaware 57-1001177 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2700 Celanese Road, Rock Hill, South Carolina 29732 (Address of Principal Executive Offices) (803) 325-9400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller Reporting Company ■ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X The Corporation had 1,790,599 shares, $0.01 par value, of common stock issued and outstanding as of May 9, 2013. 1 PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES INDEX Part I. Financial Information Page Item 1.Financial Statements Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Income (Loss) for the three months ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2013 and 2012 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 6 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 47 Part II. Other Information Item 1.Legal Proceedings 47 Item 1A. Risk Factors 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.Mine Safety Disclosures 48 Item 5.Other Information 48 Item 6.Exhibits 48 Signatures 49 2 Part 1.Financial Information PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2013 and December 31, 2012 March 31, December 31, ASSETS (Unaudited) (Audited) (DOLLARS IN THOUSANDS) Cash and due from banks $ $ Interest earning balances with the Federal Reserve Federal funds sold Cash and cash equivalents Investment and mortgage-backed securities-available for sale Loans, net of unearned fees Allowance for loan losses (ALL) ) ) Loans, net of ALL Other real estate owned Office properties and equipment, net Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Accrued interest receivable Cash surrender value of life insurance Other assets TOTAL ASSETS $ $ LIABILITIES Demand and savings deposits $ $ Time deposits Total deposits Advances from the Federal Home Loan Bank Securities sold under agreements to repurchase Floating rate junior subordinated deferrable interest debentures Accrued interest payable Other liabilities TOTAL LIABILITIES Commitments and contingencies-Note 5 SHAREHOLDERS' EQUITY Serial preferred stock - $0.01 par value authorized - 500, 000 shares issued and outstanding - 9,266 shares at March 31, 2013 and December 31, 2012 Common stock - $0.01 par value, authorized - 5,000,000 shares, issued-2,192,958 and outstanding-1,790,599 shares at March 31, 2013 and December 31, 2012, respectively 20 20 Common stock warrant 25 25 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained deficit, substantially restricted ) ) Treasury stock, at cost ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 3 PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (LOSS) Three Months Ended March 31, 2013 and 2012 (unaudited) Three Months Ended March 31, March 31, (DOLLARS IN THOUSANDS EXCEPT PER SHARE) Interest Income: Loans $ $ Deposits and federal funds sold 4 3 Interest on mortgage-backed securities Interest and dividends on investment securities Total interest income Interest Expense: Deposit accounts Floating rate junior subordinated deferrable interest debentures 63 71 Advances from the FHLB and other borrowings Total interest expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses Non-Interest Income: Fees for financial services Other fees, net 4 5 Net gain on sale of investments Total non-interest income Non-Interest Expense: Compensation and employee benefits Occupancy and equipment Deposit insurance premiums Professional services Advertising and public relations 8 11 OREO and loan operations Items processing 62 68 Telephone 43 36 Other Total non-interest expense Net loss before income taxes ) ) Expense for income taxes 43 Net loss ) ) Accretion of preferred stock to redemption value and preferred dividends accrued $ Net loss to common shareholders $ ) $ ) Net loss per common share (basic) $ ) $ ) Net loss per common share (diluted) $ ) $ ) Weighted average number of common shares outstanding Basic Diluted See notes to consolidated financial statements. 4 PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Three Months Ended March 31, 2013 and 2012 (unaudited) Three Months Ended March 31, March 31, (DOLLARS IN THOUSANDS) Net loss $ ) $ ) Changes in accumulated other comprehensive loss from available for sale securities: Amounts reclassified from accumulated other comprehensive loss: Increase in unrealized holding loss ) ) Tax effect of increase in unrealized holding loss Unrealized holding losses arising during the period ) ) Less reclassification adjustments for securities gains in net loss ) Comprehensive loss $ ) $ ) 5 PROVIDENT COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2013 and 2012 (unaudited) Three Months Ended March 31, March 31, (IN THOUSANDS) OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used) provided by operating activities: Provision for loan losses Amortization of securities Depreciation expense 79 90 Recognition of deferred income, net of costs ) ) Deferral of fee income, net of costs 23 88 Gain on investment transactions ) Loss on OREO sales 7 OREO impairment Changes in operating assets and liabilities: Decrease in accrued interest receivable Increase in cash surrender value of life insurance ) ) (Increase) decrease in other assets ) Increase (decrease) in other liabilities 59 ) Increase (decrease) in accrued interest payable ) 46 Net cash (used) provided by operating activities ) INVESTING ACTIVITIES: Purchase of AFS securities ) ) Proceeds from sales of AFS securities Maturities of AFS securities Principal repayment on mortgage-backed securities AFS Net decrease in loans Redemption of FHLB/FRB stock Proceeds from sales of OREO, net of costs and improvements Purchase of office properties and equipment ) ) Net cash (used) provided by investing activities ) FINANCING ACTIVITIES: Repayment of term borrowings, net ) ) Increase in deposit accounts Net cash provided (used) by financing activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for: Income taxes $ $ Interest Non-cash transactions: Loans foreclosed $
